—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered January 28, 2000, convicting him of criminal possession of a weapon in the fourth degree, after a non-jury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally *408insuffic" iblish his guilt is unpreserved for appellate review. motion for dismissal was general in nature (see, Pe. inson, 251 AD2d 354; People v Udzinski, 146 AD2d 24k any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Ritter, J. P., S. Miller, Feuerstein and Schmidt, JJ., concur.